Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7-13, 15-20 are pending and under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2021 is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-4, 7-13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Demmy US 2015/0216528.
Regarding claim 1, Demmy discloses an apparatus (10), comprising: a body (handle 12); a shaft (18) extending from the body (figs 1a-1b), wherein the shaft defines a longitudinal axis (par 0037); and an end effector (20) in communication with the shaft (18), wherein the end effector (20) is operable to compress, staple, and cut tissue (par 0039-0040), wherein the end effector comprises:
(i)    a pair of jaws (24 and 26), wherein at least one of the jaws is operable to move relative to the other jaw between an open position and a closed position (pivotally coupled together to open and close; par 0040),
(ii)    a cartridge (34) configured to hold one or more staples, wherein the cartridge selectively connects with a first jaw of the pair of jaws (coupled to jaw 26 par 0041),
(ii)    an anvil (28) configured to be contacted by the one or more staples of the cartridge, wherein a second jaw of the pair of jaws comprises the anvil (jaw 24 includes anvil 28 to cooperate with cartridge 34; par 0040), and
(iii)    a placement tip (introducer assembly 100 which included flexible portion 170 and elastic body portion 150 attached to collar 130) that is elastically deformable (par 0042-0043; and par 0060), wherein the placement tip extends distally from a select one of the pair of jaws (introducer assembly may extend from either jaw as seen in figures 1A and 1B), wherein the placement tip defines a first angle with respect to an axis of the select one of the jaws from which the placement tip extends when the end effector is in the open position (par 0043 and shown n figures 3A-3B, the tip 170 of introducer 100 has a first angle between 5 and 90 degrees forming an initial curved arc), and a second angle with respect the axis of the select one of the jaws from which the placement tip extends when the end effector is in a closed position, wherein the second angle is greater than the first angle (the material of both the tip portion 170 and the body portion 150 are made of a flexible and elastic material, such that when the operator closes the jaws, , and wherein in response to the clamping force applied to the placement tip, a distal end of the placement tip extends distally past a distal-most end of the jaw opposite the jaw from which the placement tip extends (once introducer is attached body portion of introducer 100 may bend or flex in response to open and closed positions during movement of the jaws; par 0060; and may extend past the distal portion of the 20a of end effector; par 0043; as a note the limitations of the response of the flexible tip is functional language in terms of the apparatus claim, therefore as long as the tip is capable of flexing between multiple positions and can extend past the end of the end effector, the art discloses these functional limitations).

    PNG
    media_image1.png
    574
    905
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    406
    629
    media_image2.png
    Greyscale

Regarding claim 2, Demmy discloses the apparatus of claim 1, wherein the placement tip extends distally from the anvil (figures 4a-5b show introducer extending from anvil 28; par 0043).
Regarding claim 3, Demmy discloses the apparatus of claim 1, wherein the second jaw (24) comprising the anvil (28) is movable relative to the first jaw (26; figs 4a-4b).
Regarding claim 4, Demmy discloses the apparatus of claim 1, wherein the placement tip comprises a shape selected from the group consisting of straight, curved, bent, angled, and combinations thereof (figure 3a-3b; shows the arc/curve as described in par 0043-0044).
Regarding claim 7, Demmy discloses the apparatus of claim 1, wherein the placement tip is configured such that the placement tip contacts a portion of the jaw opposite to the select one of the jaws from which the placement tip extends in response to the clamping force (depending of the size of the tip 170 chosen and how the tissue is grasped between the jaws, Demmy discloses having the introducer being capable of extends past the distal end and also being sized to fit within the length of the end effector; this is also a function recitation because if there is a small amount of tissue there will be contact between the jaws and the placement tip, if however there is a large amount of tissue there may be clamping action on the introducer tip separated by the tissue that is grasped; par 0043-0046; par 0060).
Regarding claim 8, Demmy discloses the apparatus of claim 1, wherein the placement tip is configured such that the placement tip contacts tissue captured between the pair of jaws of the end effector in response to the clamping force (depending of the size of the tip 170 chosen and how the tissue is grasped between the jaws, Demmy discloses having the introducer being capable of extends past the distal end and also being sized to fit within the length of the end effector; this is also a function recitation because if there is a small amount of tissue there will be contact between the jaws and the placement tip, if however there is a large amount of tissue there may be clamping action on the introducer tip separated by the tissue that is grasped; par 0043-0046; par 0060).
Regarding claim 9, Demmy discloses the apparatus of claim 1, wherein the placement tip comprises a distal end having a profile selected from the group consisting of round, angled and pointed, toothed, flared, orb, asymmetric, and combinations thereof (par 0044; 2a-3b; shows at least rounded and angled profiles).
Regarding claim 10, Demmy discloses the apparatus of claim 1, wherein the placement tip comprises distal sides defining a width profile selected from the group consisting of angled, stepped, asymmetric, scalloped, bump-out, and combinations thereof (par 0044; 2a-3b; shows at least angled width).
Regarding claim 11, Demmy discloses the apparatus of claim 10, wherein the placement tip comprises a distal end having a profile selected from the group consisting of round, angled and 
Regarding claim 12, Demmy discloses the apparatus of claim 1, wherein the placement tip comprises a multi-angled underside surface (par 0044; 2a-3b; shows at least a tapered in width surface which forms multiple angles as the width tapers to a point shown as lines drawn across the width of the tip 170).
Regarding claim 13, Demmy discloses the apparatus of claim 1, wherein the placement tip comprises an underside surface having a curved protrusion operably configured to move the placement tip from a first bent or angled position to a second straight or less bent or angled position in response to the clamping force applied to the placement tip (the material of both the tip portion 170 and the body portion 150 are made of a flexible and elastic material, such that when the operator closes the jaws, around tissue of the patient, the flexible tip is movable such that the arc of the tip would straighten to accommodate the clamping and tissue, this would create a second angle that is substantially larger than the initial 5 to 90 degree range of the first angle; par 0043; 0060).
Regarding claim 15, Demmy discloses the apparatus of claim 1, wherein the placement tip is configured such that the distal end of the placement tip further moves away from the jaw opposite to the select one of the jaws from which the placement tip extends in response to the clamping force applied to the placement tip (depending of the size of the tip 170 chosen and how the tissue is grasped between the jaws, Demmy discloses having the introducer being capable of extends past the distal end and also being sized to fit within the length of the end effector; this is also a function recitation because if there is a small amount of tissue there will be contact between the jaws and the placement tip, if however there is a large amount of tissue there may be clamping action on the introducer tip separated by the tissue that is grasped; par 0043-0046; par 0060).
Regarding claim 16, Demmy discloses an apparatus (10), comprising: a body (12); a shaft (18) extending from the body, wherein the shaft defines a longitudinal axis (fig.1a,1b); and an end effector (20) in communication with the shaft (18), wherein the end effector is operable to compress, staple, and cut tissue (par 0039-0040), wherein the end effector comprises:

(ii)    a cartridge (34) configured to hold one or more staples, wherein the cartridge selectively connects with a first jaw (26) of the pair of jaws (coupled to jaw 26 par 0041),
(ii)    an anvil (28) configured to be contacted by the one or more staples of the cartridge, wherein a second jaw (24) of the pair of jaws comprises the anvil (coupled to jaw 24 par 0040), and
(iii)    a placement tip (introducer assembly 100 which included flexible portion 170 and elastic body portion 150 attached to collar 130) that is elastically deformable (par 0042-0043; and par 0060), wherein the placement tip extends distally from a select one of the pair of jaws (can extend from either jaw), wherein the placement tip defines a first angle with respect to a surface of a portion of the jaw opposite to the select one of the jaws from which the placement tip extends when the placement tip is in a first undeflected state (par 0043 and shown n figures 3A-3B, the tip 170 of introducer 100 has a first angle between 5 and 90 degrees forming an initial curved arc), and a second angle with respect to the surface of the portion of the jaw opposite to the select one of the jaws from which the placement tip extends when the placement tip is in a second deflected state, wherein the second angle is greater than the first angle (the material of both the tip portion 170 and the body portion 150 are made of a flexible and elastic material, such that when the operator closes the jaws, around tissue of the patient, the flexible tip is movable such that the arc of the tip would straighten to accommodate the clamping and tissue, this would create a second angle that is substantially larger than the initial 5 to 90 degree range of the first angle; par 0043; 0060), and wherein movement of the end effector from the open position towards the closed position imparts a clamping force on the placement tip to move the placement tip from the first undeflected state to the second deflected state; and wherein in response to the clamping force applied to the placement tip, a distal end of the placement tip extends distally past a distal-most end of the jaw opposite the jaw from which the placement tip extends (once introducer is attached body portion of introducer 100 may bend or flex in response to open and closed positions during movement of the jaws; par 0060; and may extend past the distal portion of the 20a of end effector; par 0043; as a note the 
Regarding claim 17, Demmy discloses the apparatus of claim 16, wherein the surface of the portion of the jaw opposite to the select one of the jaws from which the placement tip extends comprises a top surface of a nose portion of the cartridge, wherein the top surface is tapered (figures 4a-5b show the placement tip attached to anvil 28 and in cooperation with nose portion of cartridge 34; further depending of the size of the tip 170 chosen and how the tissue is grasped between the jaws, Demmy discloses having the introducer being capable of extends past the distal end and also being sized to fit within the length of the end effector; this is also a function recitation because if there is a small amount of tissue there will be contact between the jaws and the placement tip, if however there is a large amount of tissue there may be clamping action on the introducer tip separated by the tissue that is grasped; par 0043-0046; par 0060).
Regarding claim 18, Demmy discloses an apparatus (10), comprising: a body (12); a shaft (18) extending from the body (12), wherein the shaft defines a longitudinal axis (fig.1b); and an end effector (20) in communication with the shaft (18), wherein the end effector is operable to compress, staple, and cut tissue, wherein the end effector comprises (par 0039-0040):
(i)    a pair of jaws (24, 26), wherein at least one of the jaws is operable to move relative to the other jaw between an open position and a closed position (par 0040),
(ii)    a cartridge (34) configured to hold one or more staples, wherein the cartridge selectively connects with a first jaw of the pair of jaws (26; par 0040),
(ii)    an anvil (28) configured to be contacted by the one or more staples of the cartridge (par 0040-0041), wherein a second jaw of the pair of jaws (24) comprises the anvil (par 0040), and
(iii)    a placement tip (introducer assembly 100 which included flexible portion 170 and elastic body portion 150 attached to collar 130)  that is elastically deformable (par 0042-0043; and par 0060), wherein the placement tip extends distally from a select one of the pair of jaws (can extend from either jaw), 
Regarding claim 19, Demmy discloses the apparatus of claim 18, wherein the end effector defines a plurality of zones based on (a) a first plane defined by the distal-most end of the jaw (26) opposite to the select one of the jaws (24) from which the placement tip (170) extends , (b) a second plane defined by a deck of the jaw opposite to the select one of the jaws from which the placement tip extends (deck of the cartridge 34), wherein the first and second planes are orthogonal to each other (figures 1a-4b), and (c) a third plane defined by a bottom surface of the jaw opposite to the select one of the jaws from which the placement tip extends (surface of the anvil 28), wherein the third and first plane are 
Regarding claim 20, Demmy discloses the apparatus of claim 19, wherein the distal end of the placement tip is configured to move from one zone of the plurality of zones when the placement tip is in the first undeflected state to another zone of the plurality of zones when the placement tip is in the second deflected state (jaws are pivotally coupled together such that the planes of different portion of the stapler are orthogonal at different points based on the location of the pivoting jaws coming together).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-13, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731